Citation Nr: 0421007	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  00-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD and determined that new and material evidence was not 
submitted to reopen the claim of entitlement to service 
connection for low back pain and lumbar disc disorder at L4-
L5.  Appeal to the Board was perfected.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  Instead, he opted to 
testify at an RO hearing held in October 2003.  The RO 
hearing transcript is of record.

The record indicates that, in a statement received in October 
1993, the veteran apparently raised what could be construed 
as new claims concerning leg pain and vision loss.  It is not 
apparent that RO action has ensued with respect to these 
issues.  They are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 1991 decision, the RO denied the veteran's 
claims of entitlement to service connection for a back 
disorder and a nervous disorder, claimed as PTSD.  

2.  Evidence submitted since January 1991, with regard to the 
issue of service connection for PTSD, bears directly and 
substantially upon the issue of service connection therefor 
as it is neither cumulative nor redundant of evidence 
previously submitted; and, by itself or in connection with 
evidence previously assembled, is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  Evidence submitted since January 1991, with regard to the 
issue of service connection for a back disability, does not 
bear directly and substantially upon the issue of service 
connection therefor as it is either cumulative or redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is not 
significant enough that it must be considered in order to 
fairly decide the merits of the claim. 

4.  The preponderance of the evidence is against a favorable 
resolution of the reopened claim of entitlement to service 
connection for PTSD.  There also is no medical evidence of a 
causal relationship between anxiety and/or depressive 
disorders, diagnosed many years after discharge, and active 
service.    


CONCLUSIONS OF LAW

1.  The January 1991 RO decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for a nervous disorder, claimed as PTSD, 
and a back disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (1991). 

2.  New and material evidence has been received since January 
1991 to reopen the claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

3.  New and material evidence has not been received since 
January 1991 to reopen the claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

4.  The reopened service connection claim for PTSD must be 
denied as the preponderance of the evidence indicates that 
the veteran has psychiatric disorders, ruling out PTSD, not 
shown to be etiologically related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for PTSD 
(previously claimed as a nervous disorder and/or PTSD) and a 
low back disorder (previously claimed as a back condition).  
The requirement that new and material evidence must be 
submitted to reopen a claim is a material legal issue that 
the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a rating decision dated on January 30, 1991, the RO denied 
service connection for a nervous disorder, claimed as PTSD, 
and a back disability.  The January 1991 rating decision is 
final.  38 C.F.R. § 3.104 (1991).  In a statement received in 
October 1993, the veteran asked for a PTSD examination.  The 
RO responded with a letter dated on May 27, 1994, which 
refers to the January 1991 rating decision and advised the 
veteran that the PTSD claim would remain denied unless new 
and material evidence is submitted.  In July 1998, the 
veteran filed what appears to have been a petition to reopen 
the PTSD and back disability claims, attaching copies of his 
form DD-214 and a 1989 private physician's psychiatric 
evaluation report, both of which are duplicates of those in 
the claims folder before January 1991.  On August 27, 1998, 
the RO sent the veteran a letter referring to the January 
1991 rating decision, and advising him that until new and 
material evidence is received, it would not take further 
action on the previously denied back disability claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence is evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).  The Board notes 
that there has been an amendment to 38 C.F.R. § 3.156(a) 
during the appeal period, but the new version applies only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was filed before this date, the earlier 
version applies.  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist (discussed separately below) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the January 1991 rating decision.  The "new" 
evidence includes the veteran's October 2003 RO hearing 
testimony as documented in the hearing transcript, various 
written statements submitted by the veteran and/or his 
representative in support of the claim, VA medical center 
(VAMC) records, VA compensation and pension (C&P) examination 
reports, and private physicians' records.  The "new" 
evidence is summarized below.  

PTSD Claim  

In August 1993, Dr. J. R. T., a private physician, diagnosed 
the veteran with depression and anxiety.  A VA evaluation 
record dated in mid 1998 ruled out a diagnosis of PTSD.  
Since then, the veteran was seen at the VAMC for bouts of 
anxiety, and received counseling for symptoms including 
irritability, depression, anxiety, and insomnia, and was 
diagnosed with major depressive disorder, ruling out PTSD.  A 
diagnosis of major depressive disorder was confirmed more 
recently, as documented in 2003 VAMC medical records.  A VA 
PTSD examination performed in November 1998 resulted in 
diagnoses of anxiety disorder, not otherwise specified, and 
antisocial personality disorder, with a specific opinion that 
there was no evidence to warrant a PTSD diagnosis.  At the 
October 2003 RO hearing, Dr. J. A. J., a private physician, 
testified that the veteran does have PTSD, and not a 
personality disorder.  A VA PTSD C&P examination report dated 
in December 2003 indicates a diagnosis of major depressive 
disorder, recurrent and severe, without psychotic features, 
not PTSD, under Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) criteria.  

Back Disability Claim

In a February 1990 statement, a private physician noted that 
the veteran had been treated for lumbago for approximately 5 
years.  (It does not indicate whether the physician himself 
treated the veteran, or whether he merely has knowledge of 
the veteran's receipt of such treatment elsewhere.  Nor did 
the note include the treatment records for the previous 5 
years.)  In a December 1990 note, another private physician 
indicated that the veteran had been under his care since 1982 
for low back pain.  (The treatment records dating back to 
1982 were not submitted with the doctor's letter.)  

A private physician diagnosed the veteran with cervical 
degenerative disease in November 1993.  A private November 
1993 cervical spine CT scan report documents narrowing of the 
C3-C4 intervertebral foramina on the right side.  Bony 
osteophytes in the cervical spine were noted in a June 1995 
private X-ray report.  A private radiology report dated in 
November 1998 shows degenerative disc disease in the cervical 
spine.  Nerve conduction studies were performed in July 1999, 
which indicated radiculopathy at S1 (left) and irritability 
at L5 (right).  July 1999 VA general medical examination 
report and spine examination report document a diagnosis of 
degenerative joint disease of the cervical and lumbosacral 
spine, S1 radiculopathy, and cervical radiculopathy.  
Osteopenia was noted after bone scan studies were performed 
in August 1999.  

In April 2000, Dr. M. P. M., a private physician, noted 
diagnoses of cervical degenerative disc disease at C4-C5 and 
disc bulging at C3-C4.  In September 2000, the veteran was 
assigned a collar for cervical disc herniation.  The veteran 
had an epidural block injection, apparently performed by Dr. 
E. L. G., a private physician, in or around October 2000.  
VAMC records dated from late 1990s to 2000, including July 
1999 radiology reports, show mild compression fractures at 
T1-T2 and minimal lumbar spondylosis, and physical therapy 
treatments for discogenic disease.  An October 2000 magnetic 
resonance imaging (MRI) report for the lumbar spine shows 
degenerative disc disease, disc herniation and bulging, and 
sacralization of L5.  An October 2000 computed tomography 
(CT) scan report of the lumbosacral spine shows disc 
herniation at L5-S1.  The veteran was seen at a private 
hospital several times through 2002 (apparently beginning 
several years before) for complaints of back pain.  The 
private hospital records, which include radiology studies, 
show that the veteran has degenerative disc disease and 
spondylosis in the cervical spine, and diagnoses of lumbar 
sprain, muscular spam, low back pain, cervical spine sprain, 
cervical spasm.  A private radiology report dated in January 
2002 shows diagnoses of minimal anterior wedge deformity at 
T-12, determined to be likely related to old trauma, a 
straightening of the normal lordotic curve, degenerative disc 
disease at L4-L5 with narrowing of the disc space, and vacuum 
disc phenomenon.  In June 2002, Dr. A. R. P., a private 
physician, wrote that the veteran has degenerative joint 
disease and degenerative disc disease.  In October 2003, a 
private physician testified that the veteran has "low back 
syndrome" without further specification, but there is no 
evidence that this physician ever treated the veteran for 
back problems, and no explanation given as to the bases for 
this testimony.  See hearing transcript, p. 15.  

Analysis

The above evidence pertaining to back problems is new in the 
sense that it constitutes more recent documentation of back 
problems and related treatment.  As for the additional 
evidence related to the PTSD claim, it, too, is new, to the 
extent that it was not of record in January 1991.  However, 
notwithstanding that the evidence was not previously 
considered, to the extent that the evidence essentially 
repeats previously known allegations of the veteran as to the 
ultimate cause of PTSD and back disability, as documented in 
particular the veteran's hearing testimony and various 
written statements submitted more recently (see, e.g., 
September 1999 statement), it is duplicative and not new.  

As for the issue of materiality, material evidence 
essentially is new evidence significant enough that not 
considering it would be unfair to the veteran.  More simply 
put, for this claim, the new evidence, either on its own or 
with previously submitted evidence, must help establish a 
fact essential to determine service connection for either 
PTSD and/or back disorder.  It must provide some basis upon 
which a causal link or relationship between current PTSD or 
back disorder symptoms and active service can be found.  See 
requirements for establishing service connection in 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Pond v. West, 12 Vet. App. 341 (1999).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  (Even without a specific diagnosis of PTSD, if there 
is evidence of psychosis manifested to a compensable degree 
within one year after service, presumptive service connection 
may be warranted under 38 C.F.R. §§ 3.307 and 3.309 (2003)).   

It is noted that a key element of establishing service 
connection for either the PTSD or the back disability claim 
is a medical opinion on causation - something that laypersons 
not shown to be medical professionals qualified to opine on 
such matters, including the veteran here, cannot provide.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions); Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if new, cannot be the predicate to 
reopen).  

It is further noted that the veteran in this case is served 
in Vietnam for approximately one year and had engaged in 
combat with the enemy (see service personnel records, which 
indicates service in Vietnam between April 1968 and April 
1969, and Form DD-214, which indicates that the veteran is 
the recipient of the Combat Infantryman Badge, among other 
service awards).  Accordingly, there is no requirement that 
the PTSD stressor as claimed by the veteran be verified by 
official service records or other independent, credible 
evidence.  See 38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002).       

A December 1989 report of Dr. J. M. R., a private physician, 
showing a diagnosis of PTSD, delayed onset, was in the record 
even before the issuance of the January 1991 rating decision.  
Moreover, the Social Security Administration (SSA) 
determination record dated in May 1990 shows that the veteran 
is deemed to have been disabled due to a mental disability 
since July 1989, but it does not specify a diagnosis of PTSD.  
The SSA record was in the claims folder as of June 1990.  The 
fact that the veteran served in combat in Vietnam also was 
known before 1991.  It also is noted that no VA C&P 
examination report for PTSD was of record in January 1991, as 
the veteran reportedly failed to report for the scheduled 
examination.  See January 1991 rating decision.       

The new evidence includes VA C&P evaluation findings for the 
PTSD claim, not in the record in 1991.  They, and other VAMC 
medical records, specifically rule out PTSD.  Instead, they 
indicate that the veteran has major depressive disorder, 
anxiety disorder, and antisocial personality disorder.  
Accordingly, the Board finds that there is new and material 
evidence of record after January 1991 to reopen the PTSD 
claim.  The new evidence -- VAMC records and C&P evaluation 
findings -- is material in the sense that it provides a basis 
for comparison of apparently inconsistent opinions of private 
physicians and VA examiners.    
  
Having decided that the PTSD claim is reopened, the Board 
considers all of the evidence - old and new - to determine 
whether service connection can now be granted.  It is noted 
that the most recent C&P examination report of December 2003 
documenting a diagnosis of major depressive disorder, 
recurrent and severe, without psychotic features, and not 
PTSD, was rendered under DSM-IV criteria, as is required 
under VA regulations.  See 38 C.F.R. § 3.304(f) and 4.125(a) 
(2003).  It also is the most recent medical evidence 
pertaining to the PTSD claim.  Moreover, there is consistency 
over time in the VA medical evidence specifically ruling out 
PTSD, as documented in VAMC treatment records from over 5 
years ago and in the December 2003 C&P examination report.  
Two VA mental health specialists examined the veteran in 2003 
and reviewed the veteran's full medical history as documented 
in the claims folder before an opinion was rendered in 
December 2003 that specifically ruled out PTSD.  

In contrast, the private medical records pertaining to the 
veteran's psychiatric state, although somewhat persuasive, 
are on the whole less credible and less probative.  They also 
are less current and less consistent.  It is noted that Dr. 
J. M. R., a private doctor, diagnosed the veteran with PTSD 
in December 1989.  However, several years later, the veteran 
had assessments of depression and anxiety, not PTSD, 
apparently rendered at a different private medical facility.  
Dr. J. M. R.'s December 1989 opinion does not state how long 
or how many times he had seen the veteran.  The text of this 
doctor's report strongly suggests that the opinion was based 
largely upon the veteran's own accounting of psychiatric 
condition.  If diagnostic evaluations were performed, none is 
noted in the report.  Further, it is noted that, while Dr. J. 
A. J., the private doctor who testified at the October 2003 
RO hearing, stated that he saw the veteran "four or five 
times" since July 2003 (see hearing transcript, pg. 10), and 
opined that the veteran has PTSD, there are no medical 
records documenting prior treatment or diagnostic testing of 
the veteran.      

After having considered the full record and having weighed 
the conflicting expert opinions, the Board finds that the 
VAMC records and December 2003 C&P examination findings are 
more probative on the PTSD issue, for the reasons cited 
above.  Accordingly, as these records rule out PTSD, the 
reopened PTSD claim must be denied.  The veteran was 
diagnosed with other psychiatric disorders, namely anxiety 
and depression.  However, there is no evidence of 
manifestation within one year after service, precluding 
presumptive service connection.  Nor do the VAMC or C&P 
examination records attribute anxiety or depressive disorder 
to active service.  Because the preponderance of the evidence 
is against service connection, the benefit-of-reasonable 
doubt rule is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

As for the back claim, the fact that the veteran had back 
problems was already known before January 1991.  VA and 
private medical records dated in the late 1980s to 1990, of 
record before the 1991 rating decision, show treatment for 
diagnosed back problems.  The evidence of record pertaining 
to the back after January 1991 shows that the veteran 
continues to have various diagnosed medical problems that 
affected the cervical and lumbar spine.  However, there still 
is no evidence that any of these diagnosed back disorders is 
etiologically related to active service.  It is noted that 
continuity of treatment or the ongoing existence of a medical 
condition is not in and of itself dispositive on the issue of 
service connection in this case, as there is no relevant 
medical opinion on causation.  Accordingly, the new evidence 
is cumulative and redundant, and does not add material 
information sufficient to reopen the back disability claim.      

Because the preponderance of the evidence is against 
reopening the back disability claim, the benefit-of-
reasonable doubt rule is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before the end of the statutory one-year 
period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        

With respect to claims to reopen, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

In this case, the Board finds that VA has satisfied its 
obligations under the VCAA.  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's January 2002 letter as to what VA's and 
veteran's respective responsibilities are in claim 
development, what VA's specific duties are, what evidence and 
information are needed to establish entitlement to the 
claimed benefits, and what specific information and evidence 
are needed.  It explained what constitutes "new and 
material" evidence.  Further, through the Statement of the 
Case (SOC) and Supplemental SOCs (SSOCs), he had ample notice 
of what evidence and information are needed to establish 
entitlement to disability benefits on a service connection 
claim and what is meant by "new and material" evidence.  It 
is further noted that the April 2004 SSOC provided the text 
of the duty-to-assist regulations in 38 C.F.R. § 3.159.  

The Board notes that the January 2002 VCAA letter was sent 
well after the March 1999 rating decision being appealed.  
The letter also did not specifically ask for "any evidence" 
or "all evidence" related to the issue on appeal.  The 
Board finds, however, that, at most, these technical defects 
amount to harmless error in this case.  

As for the timing of the VCAA letter, it is noted that the 
VCAA was enacted after the March 1999 RO decision, and that 
the veteran was given a VCAA notice shortly after VCAA 
implementing regulations became effective.  Here, pre-AOJ-
adjudication VCAA notice was simply not possible, as the law 
was not even in existence when the AOJ decision was issued.  
This case is therefore distinguishable from one in which the 
AOJ decision being appealed was issued after the enactment of 
VCAA and the VCAA notice was sent after such a decision.  In 
this connection, it is noted that the Pelegrini Court 
explicitly stated in its June 24, 2004 decision that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein not to mean that all VCAA notices issued 
after the AOJ decision on appeal are void ab initio; rather, 
the intent of the law is to provide a valid VCAA notice 
before the initial AOJ decision to ensure full and fair 
development of the case, but that a case-by-case evaluation 
may be necessary in cases where, as here, the VCAA did not 
even exist until after the AOJ decision on appeal was issued.      

As for non-use of words such as "any" or "all," it appears 
that, by the time the January 2002 VCAA letter was sent, a 
significant portion of the claim development had taken place.  
The RO had gathered and associated with the claims folder a 
substantial amount of private a VA medical evidence, and an 
SOC had been issued by that time.  The Board is of the 
opinion that open-ended inquiries using words such as "give 
us everything you have," under the facts of this case, 
likely would have been more appropriate at the beginning of 
claim development.  Here, as some of the development already 
had taken place, in the VCAA letter, the RO specifically 
explained what additional evidence was needed and the reasons 
therefor.  It also is noted that for claims to reopen, the 
VCAA duty-to-assist is focused not on the entire universe of 
evidence and information that remotely could be relevant, but 
rather, on assistance needed to gather evidence from new 
sources of evidence as identified by a claimant.  Nothing in 
the record suggests that the veteran takes exception to any 
RO action or inaction concerning compliance with duty-to-
notify provisions.  On the contrary, it is noted that, in 
April 2004, after the issuance of the most recent SSOC, the 
veteran expressed his desire to have immediate appellate 
review.

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VAMC records, private medical 
records, and VA examination reports and diagnostic testing 
results, as identified by the veteran and associated them 
with the claims folder.  He was given an opportunity to 
testify at an RO hearing.  He exercised that right, and had a 
private doctor also testify on his behalf.  Nothing in the 
record indicates that the veteran identified relevant records 
for which he wanted the VA's assistance in obtaining that are 
not presently included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  The Board concludes, therefore, that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

The previously denied and final claim for service connection 
for a back disorder is not reopened.  The claim remains 
denied.  

The previously denied and final claim for service connection 
for PTSD has been reopened; however, the reopened PTSD claim 
is denied on its merits, as the preponderance of the evidence 
is against a finding of service connection. 


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



